Per Curiam.
{¶ 1} This is an appeal from a judgment dismissing a petition for a writ of mandamus to compel a municipal court to file a criminal complaint. Because appellant failed to comply with R.C. 2969.25(A)(1), we affirm.
{¶2} On October 29, 2004, appellant, Nathan Graham, an inmate, filed a complaint in the Court of Appeals for Hancock County. Graham requested a writ of mandamus to compel appellee, Findlay Municipal Court, to file a criminal complaint that he had presented to the municipal court clerk for filing and to conduct a probable-cause hearing. Graham moved for leave to proceed in forma *64pauperis — without the payment of filing fees and the deposit of costs — and filed an affidavit of indigency.
Nathan Graham, pro se.
David Hackenberg, Findlay Director of Law, for appellee.
{¶ 3} Graham also filed an affidavit that he claimed listed the civil actions in which governmental agencies were a party that he had filed in the past five years. The affidavit, however, did not contain a “brief description of the nature” of each of the two civil actions listed. R.C. 2969.25(A)(1). The municipal court moved to dismiss the complaint.
{¶ 4} On January 20, 2005, the court of appeals granted the municipal court’s motion and dismissed Graham’s complaint. The court of appeals held, inter alia, that Graham had failed to comply with R.C. 2969.25.
{¶ 5} This cause is now before the court upon Graham’s appeal as of right.
{¶ 6} We affirm the judgment of the court of appeals. “ ‘The requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects an inmate’s action to dismissal.’ ” State ex rel. Norris v. Giavasis, 100 Ohio St.3d 371, 2003-Ohio-6609, 800 N.E.2d 365, ¶ 4, quoting State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5. Graham failed to comply with R.C. 2969.25(A)(1). Norris at ¶ 2, 4. -
Judgment affirmed.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.